DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The Amendment filed April 5, 2021 in response to the Office Action of January 8, 2021, is acknowledged and has been entered. Claims 7, 10-14, 17-19, 21, 24-27 are pending and being examined. Claims 7, 11 are amended. 

Claim Objections
2.	Claims 7 and 11 are objected to because of the following informalities:  Claims 7 and 11 recite that the T cells are expanded by “CD3/CD28 T-cell expander beads” and recite “CD3/CD28 conjugated nanobeads.”  It is noted that the beads are not CD3/CD28 beads nor are they conjugated to CD3/CD28. The beads are conjugated to antibodies that bind to CD3 and CD28. Appropriate correction is required.


New Rejections
(necessitated by amendments)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
3.	Claims 7, 10-14, 17-19, 21, 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 7 and 11 recite the limitation: “wherein the allogeneic cells are CD4+ Th1 cells producing in excess of 2000ng/ml/106 cells/6 hours of IFN-ɣ, wherein the CD4+ Th1 cells were produced by normal donor T-cells expanded by CD3/CD28 T-cell expander beads, harvested after expansion, debeaded, and then prior to infusion, the debeaded cells were incubated for about 4 to about 18 hours with CD3/CD28 conjugated nanobeads for cross-linking of CD3/CD28 on the T-cells.”  The claimed invention is originally a composition product, however the limitation in bold font recites a method step that requires action in time (prior to infusion, incubating the debeaded cells for about 4 to about 18 hours with CD3/CD28 conjugated nanobeads for cross-linking of CD3/CD28 on the T cells).  This limitation renders the claim unclear with regards to what is being claimed- a product with intended use or a method of use?  For claimed compositions, time of use (i.e. infusion) is relative and could occur years later, therefore it is unclear when infusion will happen and at what point in time this method will occur and when the composition will be subject to 4-18 hours of incubation with beads. Thus, it is unclear if or when the limitation in bold font above has occurred, will occur, or will not. Due to this ambiguity, this limitation is not considered for comparison to the prior art cited below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4.	Claims 7, 10-14, 17-19, 21, 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent Application Publication 2003/0134415, Gruenberg, published 2003; in view of Invitrogen Dynabeads® CD3/CD28 T cell expander product description and protocols, October 19, 2001; Nikiforow et al 2001 (J of Virology, 2001, 75:3740-3752); Nikiforow et al 2003 (J of Virology, 2003, 77:12088-12104); Bickham et al (J of Clinical Investigations, 2001, 107:121-130); Heller et al (Blood, 2007, 109:1138-1146, Epub Sept 19, 2006); Herr et al (Blood, 2000, 96:1857-1864); and Sauter et al (J Exp. Med., 2000, 191:423-433); as evidenced by Basu et al (International Immunology, 2000, 12:1539-1546).
Gruenberg teaches treating cancer and viral infections in a patient comprising administering to the patient allogeneic CD4+ Th1 cells to stimulate a Th1-type immune memory response and enhance the cellular immune response; wherein the T-cells can be isolated from normal donors and are activated and produce Th1 cytokines; wherein the T-cells can be activated by cross-linking with anti-CD3 and CD28 monoclonal antibodies coated on beads prior to administration; wherein Th1 cells promote cytotoxic 8 cells. Gruenberg teaches that Th1 cells have a therapeutic effect by producing pro-inflammatory cytokines in the vicinity of a tumor and this requires that the cells traffic to the sites of tumors following infusion, where it influences the local tumor environment. Delivery of activated T-cells producing pro-inflammatory Th1 cytokines to and within tumors can shift the resident immune response from a Th2-dominated response to a Th1-dominated immune response. Gruenberg teach that activated and adoptively transferred allogeneic T-cells alone induce and anti-tumor Th1 immune memory response, boostering cellular immune response. Gruenberg teaches the therapeutic compositions can further comprise tumor antigens that are generated from patient tumors or including viral antigens (abstract; [15]; [17]; [19-20]; [24-27]; [38]; [46]; [57]; [62-64]; [71-98]; [102-140]; claims 1-66). The CD3/CD28 monoclonal antibody-coated beads used by Gruenberg were T-cell Expander magnetic microbeads by Dynal ([152-153]) and 4.5 micron (µm) microbeads by Miltenyi ([175]). Gruenberg teach the CD4+ cells were incubated with the CD3/CD28 monoclonal antibody-coated beads repeatedly every 3 days during 12 or 14 days ([20] [153]; [157]; [175]). Gruenberg teaches motivation to use normal donor T-cells (not pathogen specific) because they produce a purer population of CD4+ cells through antibody selection than those isolated from patients with cancer. A poor purity of starting population of cells prevents the generation of a high purity final product of Th1 cells ([111-113]).
Gruenberg does not teach: (1) the CD4+ Th1 cells produce in excess of 2000 ng/ml/106 cells of IFN-ɣ; (2) the CD4+ Th1 cells were expanded by the beads, harvested 
The prior art teaches motivation to produce populations of Th1 cells secreting higher levels of IFN-ɣ:
Gruenberg teaches producing highly pure population of CD4+ Th1 cells that produce in excess of 26 ng/ml/106 cells of IFN-ɣ ([50]), and specifically suggest frequent and repeated activation of cells with anti-CD3/anti-CD28 to produce cell population secreting large amounts of IFN-ɣ. Gruenberg teaches the repeated activation causes such large amounts of IFN-γ to be produced that it compensates for a poor quality initial purification and still resulting in highly pure Th1 memory cells at the end of the process. The large amounts of IFN-γ produced into the culture act to inhibit any production of IL-4 by contaminating cells. Reactivation at a frequency of every 2-3 days for a period of about 9-14 days consistently results in the differentiation of highly pure populations of Th1 memory cells ([123]; [127]; [132]). Gruenberg demonstrate successfully increasing levels of IFN-ɣ production in anti-CD3/anti-CD28 cross linked Th1 cells over the course of time in Examples 8 and 9.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to repeatedly stimulate the CD4+ Th1 cells of Gruneburg to produce a pure population of Th1 cells secreting higher amounts of IFN-ɣ in excess of 2000 ng/ml/106 cells. One would have been motivated to and have a reasonable expectation of success to because Gruneburg specifically suggests producing, and teaches the advantage of populations of Th1 cells secreting larger amounts of IFN-ɣ, 
The art teaches Th1 memory cells are repeatedly activated (restimulated) with CD3/CD28 antibody-coated beads, expanded/activated, harvested, and debeaded:
Gruneburg teaches:

[0017] It is shown herein that frequent restimulation of T-cells or T-cell subsets with, for example, immobilized anti-CD3 and anti-CD28 mAb, causes them to proliferate and differentiate into a highly pure population of activated memory Th1 cells useful for adoptive immunotherapy of diseases characterized by either a lack of cellular immunity or an excess of humoral immunity. The frequency of the restimulation must be every 2-3 days and the restimulation must be repeated at least 3 and typically 4 times in order to obtain a pure population of activated Th1 memory cells. Activation with these antibodies greater than 5 times, however, results in diminishing cytokine production and increased activation-induced cell death.
[0152] E. Activation of Cells
[0153] Sorted cells were plated into cell culture plates at starting concentrations of 1×10 5 to 3×105 cells/ml using ex vivo serum free cell culture medium (X-VIVO-15 from BioWhittaker) without supplementation. The cells were cultured for 12 days and were repeatedly activated using a combination of CD3/CD28 antibodies conjugated to magnetic beads (T-cell Expander, Dynal) every 3 days, starting from the day of sort.
[0154] Initial cell activation was performed using 3:1 ratio between magnetic beads and sorted cells. For re-stimulation, an amount of beads equal to the amount of cells in the culture determined by hand cell count was used. On day 13, 
Invitrogen teaches known protocols for expanding and activating T-cells utilizing their commercially available anti-CD3/CD28 antibody coated beads. Invitrogen teach methods for stimulating T-cells short-term or long-term with the antibody-coated beads, harvesting the cells, counting the cells, debeading, and restimulating the cells with the antibody-coated beads in order to activate and expand the cell population with an optimal ratio of beads to cells (See Figure; sections 2.4-2.6). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to expand and activate the Th1 cells of Gruenberg by CD3/CD28 antibody-coated beads, harvest the cells and debead the cells. One would have been motivated and have a reasonable expectation of success because Gruenberg explicitly teaches repeated expansion and activation of the normal donor T-cells using commercial anti-CD3/CD28 antibody coated paramagentic beads and harvesting the cells, and Invitrogen teach known protocols for using their commercial anti-CD3/CD28 antibody coated paramagentic beads for expansion and activation of T cells, including harvesting the cells and debeading with a magnet.

The prior art teaches the importance of a CD4+ Th1 immune response in the successful treatment of EBV:
Nikiforow et al 2001 demonstrate that CD4+ T-cells taken from EBV-seropositive healthy donors contribute significantly to preventing the early stages of EBV-induced lymphoproliferation. In the absence of CD4+ T-cells, CD8+ T-cells do not 
Nikiforow et al 2003 teach it is known that adoptive immunotherapy with polyclonal T-cell lines consisting of mixtures of CD4+ and CD8+ cells in various proportions can prevent EBV-induced lymphomas and B-cell lymphoproliferative diseases that occur in the settings of bone marrow and solid organ transplantation (p. 12088, col. 1). Nikiforow et al teach they previously demonstrated that memory CD4+ T-cells from healthy (normal) EBV-seropositive donors were sufficient to prevent proliferation of B cells newly infected with EBV (abstract; p. 12088, col. 2 to p. 12089, col. 1). Nikiforow et al demonstrate that three CD4+ T-cell clones from donors reactive to latent EBV antigen EBNA1 also prevent proliferation of newly infected B cells and secrete Th1 and Th2-type cytokines, lysing EBV transformed lymphoblastoid cell lines, wherein EBNA1 evades detection by CD8+ T-cells (abstract). CD4+ T-cells directed against one viral protein were competent to mediate early immune control over EBV-induced B-cell outgrowth (p. 12099, col. 1). Thus, Nikiforow et al demonstrate the success of donor T-cells in being primed with EBV-infected lymphoblastoid cells and producing Th1 immunotherapy against EBV-related lymphoproliferative diseases (LPDs) and EBV-associated tumors.
Bickham et al teach that the Th1 subset of CD4+ T-cells is more important that Th2 in resistance to viruses and tumors (p. 127, col. 2). In vivo, a CD4+ immune response toward EBV can be skewed toward Th1 by DCs that are high IL-12 producers 
Heller et al also recognize that all latently EBV-infected B-cells have the potential for malignant transformation, but most carriers remain free of tumors due to an effective immune suppression. Increased frequencies of EBV-associated malignancies can be observed during immunosuppressive therapy or immunocompromised patients. T-cells are an essential part of EBV-specific immune control which is evident from the successful treatment of PTLD with adoptive transfer of EBV-specific T-cells (abstract).  Heller et al teach that CD4+ T cells, specific for transforming latent infection with EBV, consistently recognize EBNA1. EBNA1-specific effector CD4+ T-cells are primarily Th1 polarized. Heller et al demonstrate that most healthy EBV carriers have IFN-secreting EBNA1-specific CD4+ T-cells. In addition, healthy carriers have a large pool of CD4+ T-cells that proliferated in response to EBNA1 and consisted of distinct memory-cell subsets (abstract). Heller et al conclude that protective immune control of chronic infections, like EBV, includes a substantial reservoir of central-memory compartment CD4+ T-cell Th1 precursors, which continuously fuels Th1-polarized effector cells.  Heller et al suggest immunotherapies to restore the protective EBNA1-specific CD4+ T-cells in patients with EBV-associated malignancies that may have a deficit in EBV-specific immune function or imbalance in the CD4+ T-cell subset (abstract; p. 1145, col. 1-2).
With regards to the antigen as pathogen (EBV) infected tissue subjected to necrosis:
Herr et al teach a therapeutic composition for treating a pathogen in a
patient comprising patient tissue or cell lines infected with Epstein-Barr virus
(EBV) that are subject to freeze-thaw cycles ex vivo to induce necrosis, producing a freeze-thaw lysate vaccine. Herr et al teach this composition stimulated DCs to produce a Th1 type immune response, resulting in an optimal CD4+ T-cell memory response, as well as a CD8+ T-cell response (abstract; p. 1858, col. 2; Figures 1-7; p. 1861, col. 2). Herr et al concluded that “Among bulk antigenic formats prepared from autologous EBV B-LCLs, freeze-thaw lysates were clearly the most efficient in stimulating CD4+ T- lymphocytes when processed and presented by autologous DCs (Figure 1).” Herr et al further teach that the freeze-thaw lysates have superior immunogenicity (p. 1861, col. 2). Herr et al teach the use of tumor (autologous or allogeneic) lysate as an antigen source for vaccine construction circumvents the need for viable fresh tumor cells and the need to establish tumor cell lines in vitro, which may prove logistically difficult to acquire or time-consuming to produce. Herr et al suggest the freeze-thaw lysates may be of significant value as a vaccine for treating transformed cells such as EBV-associated lymphomas observed in post-transplant lymphoproliferative disease (PTLD), which is a frequent tumor in allograft recipients that develops after prolonged immunosuppression. EBV also plays a major role in the etiology of Burkitt’s lymphoma, Hodgkin’s lymphoma, and undifferentiated nasopharyngeal carcinoma. EBV produces proteins that are targets for viral-specific T-cell responses in EBV-positive malignancies (abstract; p. 1863, col. 1-2). As evidenced by Basu et al, cells undergoing the freeze/thaw cycle induce necrosis and release heat shock proteins (hsp70, hsp90, gp96, etc.) (abstract; Figure 1; p. 1540, col. 1-2), therefore the freeze/thaw necrosis of

chaperone proteins. 
	Sauter et al teach that exposure of DCs to necrotic, but not apoptotic, tumor cells provided the requisite maturation signal to DCs that resulted in upregulation of maturation-specific markers, costimulatory molecules, and the capacity to induce antigen-specific CD4+ and CD8+ T-cells (abstract; p. 430, col. 1). Sauter et al teach they determined that tumor cell lines including B-LCL (EBV-transformed) were capable of inducing DC maturation after necrosis (p. 430, col. 1). Sauter et al suggest that uptake of necrotic tumor cells leads to the initiation of T-cell responses to antigens processed by the DCs. These responses are likely to be CD4+ rather than CD8+, as antigens derived from necrotic cells do not appear to induce CTLs. In situ killing of tumor cells by non-apoptotic mechanisms is associated with high immunogenicity, whereas apoptotic cell death is considerably less immunogenic. Sauter et al suggest inducing necrosis to direct immune systems to generate a favorable response (p. 431, col. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use EBV-infected tumor cells subject to necrosis as the source of antigen, and in combination with the allogeneic CD3/CD28-activated CD4+ Th1 normal donor T-cell immunotherapy composition of Gruenberg. One would have been motivated and have a reasonable expectation of success because: (1) Gruenberg specifically suggest combining the CD4+ Th1 activated composition with patient-derived tumor or viral antigens to produce a Th1-dominated immune response and that is antigen-specific; (2) Gruenberg specifically suggest isolating and utilizing CD4+T-cells 
Further, the cited references specifically teach motivation and reasonable expectation of success to combine CD4+ Th1 CD3/CD28-activated T-cells and EBV infected tissue subject to necrosis as a composition for the treatment of EBV-related pathology. One of ordinary skill in the art would have a reasonable expectation of success combining the two agents for the same purpose of enhancing CD4+ Th1 immune response to EBV because they both successfully induce CD4+ Th1 immune responses. Those of skill in the art recognize that the two agents, necrotic EBV infected cells and CD4+ Th1 CD3/CD28-activated normal donor T-cells, both known to successfully elicit CD4+ Th1 immune responses, could have been combined by known methods, and that in combination, each agent of the composition merely would have performed the same function as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination would predictably elicit EBV-specific CD4+ Th1 immune responses.

NOTE: The teaching of Wulff et al and Bottini et al regarding nanobeads is removed from the rejection as this limitation is not clearly part of the claimed composition for the reasons stated above.

Response to Relevant Arguments

5.	Applicants argue that the claims are amended to recite new limitations for the claimed composition to be cross linked with CD3/CD28 nanobeads for 4 to 18 hours after being debeaded and harvested, and prior to infusion and the cited prior art does not teach these limitations. Applicants argue that cell producing 2000ng/ml/106 cells/6h is unexpected. Applicants reiterate arguments previously of record that one would not be motivated to combine the Th1 cells of Gruenberg with the antigen composition of the secondary references.
	The arguments have been considered but are not persuasive for the reasons of record. The cited references do teach and render obvious normal donor T-cells being expanded and activated by anti-CD3/CD28 antibody-coated beads, and harvesting and debeading the cells for the reasons of record. 
The cited references provide motivation and reasonable expectation of success to produce a composition with increasing levels of IFN-ɣ production. It is noted that the instant specification discloses at paragraph [57] increased production of IFNα, not IFNɣ as argued by Applicants: “Cross-linked Th1 memory cells used in these experiments expressed FasL and CD40L on the cell surface and produced in excess of 2000 6 cells/6 h IFN-α”. Therefore, the specification does not disclose the unexpected properties and limitation argued by Applicants.
The new limitation of: “prior to infusion, the debeaded cells were incubated for about 4 to about 18 hours with CD3/CD28 conjugated nanobeads for cross-linking of CD3/CD28 on the T-cells” argued by Applicants is unclear and not considered part of the claimed composition for the reasons stated above in section 3.
	As stated previously of record, Gruenberg explicitly suggest combining their Th1 cells with tumor antigens that are generated from patient tumors or viral antigens. As stated previously of record, Gruenberg teach motivation to use healthy donor CD4+T-cells to produce a pure Th1 population. Nikiforow et al 2001 and 2003, Bickham et al, and Heller et al recognize or demonstrate the success and importance of CD4+ Th1 immune responses critical to and required for successful treatment or prevention of EBV-induced B-cell proliferation, and for establishing memory CD4+ T-cells that play a major role in preventing the expansion of B-cells recently infected by EBV. Nikiforow et al 2001 and 2003, Bickham et al, and Heller et al all provide motivation and reasonable expectation of success for the CD4+ Th1 immune-dominated response of Gruenberg’s activated CD4+ Th1 cell composition to treat EBV-associated diseases. It is also noted that, with regards to claims 7, 10-14, 17-19, 21, 24, and 25, that CD4+ T cells from a normal donor can be pathogen-specific, of which Nikiforow et al 2001 and 2003 demonstrate, therefore those cells are encompassed by claims 7, 10-14, 17-19, 21, 24, and 25. Regardless, Gruenberg teach motivation for isolating and using CD4+ T-cells from healthy normal donors that are not pathogen-specific for the reasons set forth above, therefore meet the limitations of claims 26 and 27.

Maintained Rejections

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 7, 10-14, 17-19, 21, 24-27 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,272,001 in view of Herr et al (Blood, 2000, 96:1857-1864).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and patented claims are drawn to therapeutic compositions comprising: tumor antigens wherein the tumor antigens are from tumor tissue subjected to necrosis; and allogeneic activated T-cells, wherein the antigens are generated ex vivo; wherein the antigens comprise chaperone proteins; wherein the allogeneic cells are activated by cross-linking CD3/CD28; wherein the activated T-cells produce Th1 cytokines. The US Patent defines the allogeneic T-cells as derived from 
Herr et al teach tumor tissue subject to necrosis can include pathogen antigens such as EBV and provide motivation and reasonable expectation of success to use such tissue in therapeutic compositions for tumors induced by EBV for the reasons set forth above.


7.	Claims 7, 10-14, 17-19, 21, 24-27 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 15/077,525 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant and copending applications are drawn to therapeutic compositions comprising: allogeneic Th1 CD4+ memory cells derived from normal donors activated by CD3/CD28 cross-linking; and antigens comprising products of tumor necrosis or pathogen infected tissue necrosis; wherein the allogeneic cells express high levels of Th1 cytokines.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Response to Arguments
8.	Applicants state they will consider filing a terminal disclaimer once the double patenting rejections are the only outstanding rejections.
Applicants have not filed a terminal disclaimer over the patent or application, therefore the rejections are maintained.


9.	All other rejections recited in the Office Action mailed January 8, 2021 are hereby withdrawn in view of amendments.


10.	Conclusion: No claim is allowed.


Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Laura B Goddard/Primary Examiner, Art Unit 1642